DAUKSCH, Judge.
This is an appeal from a sentence for aggravated assault. The trial judge erred in scoring thirty-six points for victim injury which error caused appellant’s sentence to be greater than the sentencing guidelines allow. Although we relinquished jurisdiction for resentencing, the sentencing judge failed to resentence appellant within the time allotted for the jurisdiction to do so. Thus, we must write this opinion vacating the sentence and requiring the resentenc-ing. The sentence is vacated and this cause is remanded for a proper resentenc-ing.
SENTENCE VACATED; REMANDED.
ORFINGER and COBB, JJ., concur.